Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Plaintiffs-appellants argued that chapters 143 and 144 of the Laws of 1970 were constitutionally invalid in that (a) they took private property for public use without the just compensation required under the Fifth Amendment of the Constitution of the United States and (b) they deprived plaintiffs-appellants of property rights without due process of law under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals considered these contentions and held that there was no violation of plaintiffs-appellants’ constitutional rights. [See 30 N Y 2d 207.]